Citation Nr: 1732701	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  15-45 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach and gastrointestinal disorder, to include irritable bowel syndrome (IBS) and hemorrhoids.

2.  Entitlement to service connection for a gall bladder condition, to include as due to Gulf War Syndrome.

3.  Entitlement to service connection for shrapnel in the legs.

[A separate decision concerning seven unrelated issues was issued in July 2017 and signed by a different Veterans Law Judge.]


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to January 1979, September 1980 to November 1983, and from November 1990 to June 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that on the Veteran's December 2015 VA Form 9, he specifically restricted his appeal to the issues of entitlement to service connection for a stomach and gastrointestinal disorder, a gall bladder condition, and shrapnel in the legs.  Thus, the issue of entitlement to service connection for fibromyalgia, included in the preceding Statement of the Case, is not on appeal before the Board.

The Board also notes that the Veteran has not yet perfected an appeal on the issues contained in the July 2017 Statement of the Case.

As noted on the front page, the Board (via a different Veterans Law Judge) rendered a decision concerning seven separate issues in July 2017.  
All issues, including the reopened claim for service connection for a stomach and gastrointestinal disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2013 rating decision denied service connection for a stomach and gastrointestinal disorder; the rating decision was not appealed, nor was new and material evidence received within the appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a stomach and gastrointestinal disorder, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 2013 rating decision that denied service connection for a stomach and gastrointestinal disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a stomach and gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for a stomach and gastrointestinal disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the March 2013 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the March 2013 denial, the Veteran had not testified before a VLJ in a hearing concerning the claim at hand.  In an August 2016 hearing, the Veteran testified that he had continuous diarrhea since the time he left active service, and thought that his condition was related to his time spent in the Gulf War and Saudi Arabia.  Also, as described below, the claims file contains evidence from 2014 indicating a current diagnosis of diverticulosis.  This evidence was not before the RO in March 2013, and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2016) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the March 2013 decision, and the claim must be reopened.  For the reasons described below, however, the reopened claim must be remanded for additional development.






ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach and gastrointestinal disorder is reopened, and, to that extent only, the appeal is granted.


REMAND

Concerning the claim for service connection for a stomach and gastrointestinal disorder, the Board notes that the Veteran has had two VA examinations for his intestinal condition, in January 1993 and February 2013.  Neither of these examinations diagnosed the Veteran with an intestinal condition, and neither provided an etiology opinion.  However, records from the Iowa Digestive Disease Center received in January 2016 indicate a diagnosis of diverticulosis of the colon following a May 2014 colonoscopy.  Consequently, and in light of the hearing testimony described above, a new VA examination is necessary to determine what, if any, stomach and gastrointestinal disorders the Veteran has, and if such disorders are etiologically related to active service.

Concerning the claims for a gall bladder condition and shrapnel in the legs, the Board notes that the Veteran has never had a VA examination to determine if these conditions are related to active service.  New examinations are necessary to determine if the Veteran's gall bladder condition and the shrapnel in his right leg are etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his stomach and gastrointestinal disorder, gall bladder condition, and shrapnel in his legs.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his attorney an opportunity to respond.

2. After the above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his stomach and gastrointestinal disorder, as well as his gall bladder condition.  The record must be made available to the examiner for review.  All indicated tests should be performed.

a. The examiner must identify any current stomach or gastrointestinal disorder, as well as any gall bladder condition, found to be present.

b. The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed stomach or gastrointestinal (upper or lower) disorder is directly related to service.

c. The examiner is further asked to opine whether it is at least as likely as not that the Veteran's stomach and gastrointestinal disorders, to include IBS and hemorrhoids, represent a chronic undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

d. The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed gall bladder condition is directly related to service.

e. The examiner is further asked to opine whether it is at least as likely as not that the Veteran's gall bladder condition represents a chronic undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

3. Schedule the Veteran for a VA muscle examination to determine the nature and etiology of any current disability or residuals related to his claim of shrapnel in his legs.  The examiner should review the claims file and should note that review in the report.  

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has shrapnel in his legs related to active service, and if so, whether any current disability or residuals are related to shrapnel sustained in service, or otherwise related to service.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


